DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.
2.	Response to Election/Restriction filed on 5/18/2021 is acknowledged.
3.	Claims 1-48 and 61-64 have been cancelled.
4.	New claims 65-73 have been added.
5.	Claims 49-60 and 65-73 are pending in this application.
6.	Claims 54-60 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  
With regards to the newly added claims 66-73, the newly added claims 66-73 are drawn to a construct comprising a nucleotide sequence encoding a polypeptide comprising amino acids 259-426 of the human Smad7 protein represented by SEQ ID NO: 12 and the nucleotide sequence does not encode amino acids 1-203 of the human Smad7 protein; and a composition comprising such construct and an excipient.  Due to Applicant's amendment to the claim, a new Group 5 (claims 66-73) is introduced in the claim filed on 5/18/2021.  Such group (claims 66-73) is drawn to an invention that is distinct from the elected Invention 1 for the following reasons: the inventions as claimed have a materially different design.  For example, polypeptides involve amino acids and peptide bonds.  Polynucleotides involve bases, sugars, phosphates and glycosidic bonds.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  Further, search for one would not necessarily lead to the other.  In addition, the Examiner would like to point out that the newly added claims 66-73 do not read on the elected species of 
7.	Claims 49-53 and 65 are under examination.

Election/Restrictions
8.	Applicant’s election of Group 1 (claims 49-53 and 65) and election of a polypeptide of amino acids 259-426 of the human Smad7 protein represented by SEQ ID NO: 12 as species of protein molecule; and promoting wound healing of chronic wounds as species of condition to be treated in the reply filed on 5/18/2021 is acknowledged.  Since Applicant failed to properly elect a species of polypeptide in the response filed on 5/18/2021, the Examiner telephoned Applicant's representative, Roberta J. Hanson, for further species election of polypeptide.  Applicant's representative states on the phone that in the N to C direction, a polypeptide consisting of amino acids 259-426 of human Smad7 of instant SEQ ID NO: 12 fused to Tat peptide of instant SEQ ID NO: 2 as the elected species of polypeptide on 6/1/2021 (see attached PTO-413 form).  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The requirement is made FINAL in this office action.   
Please note: promoting wound healing of chronic wounds as the elected species of condition to be treated is drawn to the non-elected Groups 2-4.  Therefore, this species election would not be searched and examined in the current office action. 


Objections
9.	The specification is objected to for the following minor informality: The specification recites "The present application is a continuation of U.S. Patent Application No. 14/773,167, filed…" on page 1, paragraph [0001] of instant specification.  However, US application No. 14/773167 is currently granted US patent 10456448 B2.  Applicant is required to update the information about US application No. 14/773167.
10.	The specification is objected to for the following minor informality: The specification recites the hyperlink "atcc.org" on page 33, paragraph [0095] of instant specification.  The embedded hyperlinks and/or other forms of browser-executable code are impermissible and require deletion.  It is suggested that Applicant places a URL between these symbols “< >” to inactivate the hyperlinks.  
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
11.	The drawings are objected to for the following minor informality:
Figure 10E: The description of Figure 10E is missing. 
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
12.	Claim 65 is objected to for the following minor informality: Applicant is suggested to amend claim 65 as "The pharmaceutical composition of claim 53, wherein the pharmaceutical composition is formulated for oral, subcutaneous, intravenous, intranasal, buccal, urethral, rectal, vaginal, mucosal, intradermal, or topical administration”.
Rejections
Claim Rejections - 35 U.S.C. § 112 second paragraph
13.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


14.	Claims 49-53 and 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
15.	Claim 49 recites "the protein molecule”.  There is insufficient antecedent basis for this limitation in the claim.  Although claim 49 recites polypeptide, protein transduction domain and human Smad7 fragment; claim 49 does not recite the term “protein molecule” prior to the recited "the protein molecule".  Therefore, it is not clear to what the said phrase is referring.  Because claims 50-53 and 65 depend from indefinite claim 49, and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  
Furthermore, for the purpose of this examination and in the broadest reasonable interpretation, the Examiner is interpreting the term “the protein molecule" as "the polypeptide".


Claim Rejections - 35 U.S.C. § 103
16.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

17.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

18.	Please note: during the search for the elected species of polypeptide, prior art was found for the non-elected species of polypeptide.
Claims 49, 51, 53 and 65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakao et al (US 6251628 B1, filed with IDS) in view of Fischer (Medicinal Research Reviews, 2007, 27, pages 755-795, filed with IDS) and Liu et al (Acta Academiae Medicinae Militaris Tertiae, 2008, 30, pages 2198-2202; English translation filed with IDS, pages 1-9).

Nakao et al, throughout the patent, teach human Smad7 protein (SEQ ID NO: 6) and the C-terminal domain of human Smad7 protein (amino acids 204-426) interact with TGF-β superfamily receptors, and are negative regulators of signaling by such receptors; and a pharmaceutical composition comprising such protein and one or more pharmaceutically acceptable excipients for treating diseases associated with TGFβ superfamily signal transduction, for example, Abstract; Figures 1 and 8; column 1, lines 15-21; column 3, lines 46-52; column 4, line 20 to column 5, line 25; column 9, lines 39-40; column 16, lines 17-23; and column 26, lines 61-67.  It meets the limitations of the human Smad7 protein fragment and "wherein the Smad7 fragment retains one or more biological activities of the functional full-length Smad7 protein" recited in instant claim 49; and the limitation of one or more pharmaceutically acceptable excipients recited in instant claim 53.  Nakao et al further teach the pharmaceutical composition is formulated for oral, subcutaneous, intravenous and intramuscular administration, for example, column 29, lines 6-32.  It meets the limitation of instant claim 65.  Nakao et al also teach a fusion protein comprising the C-terminal domain of human Smad7 protein (amino acids 204-426), for example, column 15, line 56 to column 16, line 58.   

However, Fischer, throughout the literature, teaches various cell delivery vectors (CDVs, synonym of protein transduction domain); such CDVs can be conjugated or complexed with large impermeable macromolecules including proteins and/or peptide to facilitate cell entry; and one of the cell delivery vectors is Tat, for example, Abstract; page 757, Table 1; and page 759, Figure 2.  
Furthermore, Liu et al, throughout the literature, teach a fusion protein comprising Tat as a protein transduction domain fused to human Smad7 protein; and such fusion protein exhibits increased cell penetration in comparison to fusion protein comprising human smad7 without the Tat sequence, for example, Abstract; and Figure 6.
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Nakao et al, Fischer and Liu et al to develop a polypeptide/fusion protein comprising a protein transduction domain such as Tat and the C-terminal domain of human Smad7 protein (amino acids 204-426); and a pharmaceutical composition comprising such polypeptide/fusion protein and one or more pharmaceutically acceptable excipients, wherein the pharmaceutical composition is formulated for oral, subcutaneous, intravenous and intramuscular administration.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Nakao et al, Fischer and Liu et al to develop a polypeptide/fusion protein comprising a protein transduction domain such as Tat and the C-terminal domain of 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Nakao et al, Fischer and Liu et al to develop a polypeptide/fusion protein comprising a protein transduction domain such as Tat and the C-terminal domain of human Smad7 protein (amino acids 204-426); and a pharmaceutical composition comprising such polypeptide/fusion protein and one or more pharmaceutically acceptable excipients, wherein the pharmaceutical composition is formulated for oral, subcutaneous, intravenous and intramuscular administration.

19.	Please note: during the search for the elected species of polypeptide, prior art was found for the non-elected species of polypeptide.
Claims 49-53 and 65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakao et al (US 6251628 B1, filed with IDS) in view of Fischer .
The instant claims 49-53 and 65 are drawn to a polypeptide comprising a protein transduction domain and a human mothers against decapentaplegic-7 protein (Smad7) fragment comprising amino acids 259-426 of the human Smad7 protein, wherein the Smad7 fragment retains one or more biological activities of the functional full-length Smad7 protein, and the protein molecule lacks at least amino acids 1-203 of the human Smad7 protein; and a pharmaceutical composition comprising such polypeptide and one or more pharmaceutically acceptable excipients.  
The rejection to claims 49, 51, 53 and 65 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakao et al (US 6251628 B1, filed with IDS) in view of Fischer (Medicinal Research Reviews, 2007, 27, pages 755-795, filed with IDS) and Liu et al (Acta Academiae Medicinae Militaris Tertiae, 2008, 30, pages 2198-2202; English translation filed with IDS, pages 1-9) is set forth in Section 18 above.
The difference between the rejection set forth in Section 18 above and instant claims 49-53 and 65 is that the combined teachings of the cited references does not teach the limitations recited in instant claims 50 and 52.
However, Hong et al teach that similar to full length Smad7, the C-terminal domain of Smad7 (amino acids 259-426) forms complex with TAB2 and TAB3, for example, page 505, right column, the 2nd paragraph; and Figure 2.  Hong et al further teach the formation of Smad7-TAB2 and Smad7-TAB3 complexes results in the 
Therefore, it would have been obvious to one of ordinary skilled in the art to substitute and/or try the C-terminal domain of Smad7 (amino acids 259-426) taught in Hong et al, and in view of the combined teachings of Nakao et al, Fischer and Liu et al to develop a polypeptide/fusion protein comprising a protein transduction domain such as Tat and the C-terminal domain of human Smad7 protein (amino acids 259-426); and a pharmaceutical composition comprising such polypeptide/fusion protein and one or more pharmaceutically acceptable excipients, wherein the pharmaceutical composition is formulated for oral, subcutaneous, intravenous and intramuscular administration.  
One of ordinary skilled in the art would have been motivated to substitute and/or try the C-terminal domain of Smad7 (amino acids 259-426) taught in Hong et al, and in view of the combined teachings of Nakao et al, Fischer and Liu et al to develop a polypeptide/fusion protein comprising a protein transduction domain such as Tat and the C-terminal domain of human Smad7 protein (amino acids 259-426); and a pharmaceutical composition comprising such polypeptide/fusion protein and one or more pharmaceutically acceptable excipients, wherein the pharmaceutical composition is formulated for oral, subcutaneous, intravenous and intramuscular administration, because Hong et al teach that similar to full length Smad7, the C-terminal domain of Smad7 (amino acids 259-426) forms complex with TAB2 and TAB3.  Hong et al further teach the formation of Smad7-TAB2 and Smad7-TAB3 complexes results in the 
A person of ordinary skilled in the art would have reasonable expectation of success in substituting and/or trying the C-terminal domain of Smad7 (amino acids 259-426) taught in Hong et al, and in view of the combined teachings of Nakao et al, Fischer and Liu et al to develop a polypeptide/fusion protein comprising a protein transduction domain such as Tat and the C-terminal domain of human Smad7 protein (amino acids 259-426); and a pharmaceutical composition comprising such polypeptide/fusion protein and one or more pharmaceutically acceptable excipients, wherein the pharmaceutical composition is formulated for oral, subcutaneous, intravenous and intramuscular administration.

20.	Claims 49-53 and 65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakao et al (US 6251628 B1, filed with IDS) in view of Fischer (Medicinal Research Reviews, 2007, 27, pages 755-795, filed with IDS), Liu et al (Acta Academiae Medicinae Militaris Tertiae, 2008, 30, pages 2198-2202; English translation filed with IDS, pages 1-9) and Hong et al (Nature Immunology, 2007, 8, pages 504-513, filed with IDS); and further in view of Lee et al (US 2008/0293654 A1), Meade et al (J Exp Stroke Transl Med, 2009, 2, pages 22-40) and Metkar et al (Immunity, 2008, 29, pages 720-733). 
The instant claims 49-53 and 65 are drawn to a polypeptide comprising a protein transduction domain and a human mothers against decapentaplegic-7 protein (Smad7) 
The rejection to claims 49-53 and 65 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakao et al (US 6251628 B1, filed with IDS) in view of Fischer (Medicinal Research Reviews, 2007, 27, pages 755-795, filed with IDS), Liu et al (Acta Academiae Medicinae Militaris Tertiae, 2008, 30, pages 2198-2202; English translation filed with IDS, pages 1-9) and Hong et al (Nature Immunology, 2007, 8, pages 504-513, filed with IDS) is set forth in Section 19 above.
The difference between the rejection set forth in Section 19 above and instant claims 49-53 and 65 is that the combined teachings of the cited references does not teach that the elected species of polypeptide (in the N to C direction, a polypeptide consisting of amino acids 259-426 of human Smad7 of instant SEQ ID NO: 12 fused to Tat peptide of instant SEQ ID NO: 2).
However, Lee et al teach human Smad7 of SEQ ID NO: 25 (identical to the human Smad7 of instant SEQ ID NO: 12), for example, page 11, paragraph [0088]; and SEQ ID NO: 25 on pages 50-51.  
Furthermore, Meade et al teach cell-penetrating peptide Tat consisting of the amino acid sequence GRKKRRQRRR (identical to the Tat peptide of instant SEQ ID NO: 2), for example, page 28, Table 1.

And, with regards to the position for attaching Tat to the C-terminal domain of human Smad7 (amino acids 259-426), in view of the teachings of the Nakao et al and Hong et al as a whole, one of ordinary skilled in the art would understand and reasonably expect that Tat can be attached to either the N-terminus or the C-terminus of the C-terminal domain of human Smad7 (amino acids 259-426).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Nakao et al, Fischer, Liu et al, Hong et al, Lee et al, Meade et al and Metkar et al to develop a polypeptide/fusion protein consisting of amino acids 259-426 of human Smad7 of SEQ ID NO: 25 (identical to the human Smad7 of instant SEQ ID NO: 12) taught in Lee et al fused to Tat consisting of the amino acid sequence GRKKRRQRRR (identical to the Tat peptide of instant SEQ ID NO: 2) taught in Meade et al in the N to C direction; and a pharmaceutical composition comprising such polypeptide/fusion protein and one or more pharmaceutically acceptable excipients, wherein the pharmaceutical composition is formulated for oral, subcutaneous, intravenous and intramuscular administration.  It reads on in the N to C direction, a polypeptide consisting of amino acids 259-426 of human Smad7 of instant SEQ ID NO: 12 fused to Tat peptide of instant SEQ ID NO: 2 as the elected species of polypeptide.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Nakao et al, Fischer, Liu et al, Hong et al, Lee et al, Meade et al and Metkar et al to develop a polypeptide/fusion protein consisting of amino acids 259-426 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Nakao et al, Fischer, Liu et al, Hong et al, Lee et al, Meade et al and Metkar et al to develop a polypeptide/fusion protein consisting of amino acids 259-426 of human Smad7 of SEQ ID NO: 25 (identical to the human Smad7 of instant SEQ ID NO: 12) taught in Lee et al fused to Tat consisting of the amino acid sequence GRKKRRQRRR (identical to the Tat peptide of instant SEQ ID NO: 2) taught in Meade et al in the N to C direction; and a pharmaceutical composition 

Conclusion

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LI N KOMATSU/Primary Examiner, Art Unit 1658